COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Sharion Nolden v. Crescent Health and Rehabilitation Center

Appellate case number:    01-21-00132-CV

Trial court case number: 20-DCV-267315

Trial court:              400th District Court of Fort Bend County

Date motion filed:        October 3, 2022

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ____/s/ Julie Countiss_______
                   Acting for the Court

Panel consists of: Justices Hightower, Countiss, and Guerra.

Date: October 25, 2022